PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/762,620
Filing Date: 23 Mar 2018
Appellant(s): Dratva, Christian



__________________
Brian Roffe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 39, 42, 44, and 48 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Rejection of claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), ‘916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504).
Rejection of claim 37 under 35 U.S.C. 103 abs being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), ‘916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above and further in view of Falken (US20150061914).
Rejection of claim 42 under 35 U.S.C. 103 abs being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), ‘916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above and further in view of Carraro (US5658510).
Rejection of claims 46 and 50 under 35 U.S.C. 103 abs being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), ‘916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above and further in view of Goodwin (US20120042817).
The Final Rejection of October 26, 2021 is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 25, 28, 29, 31, 33, 35 - 37, 39, and 41 - 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim, which only provides support for the contact of the plastics layer with embedded conductive particles at Page 5, lines 11 – 14.  
Claims 25, 28, 29, 33, 35 – 37, 39 and 41 – 50 are rejected as being dependent on claims 18 and 31.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 42, 44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation “wherein said metal-coated threads, filaments or yarns are formed with a surface layer of metal over the threads, filaments and yarns…” Claim 39 is dependent on claim 31, which already requires threads, filaments or yarns coated with a surface layer of silver or aluminum. Therefore it is unclear whether claim 39 is referring to this initial coating, or is requiring an additional, second metal surface layer. Furthermore, as the claim recites that the yarns are “formed with” it is unclear whether the final coating would necessarily be present in the end product.
For examination purposes, the claim is interpreted as not requiring a second metal surface layer.
Claim 42 recites the limitation “an elastic plastic.” “Elastic” is a relative term which renders the claim indefinite. The phrase is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of elasticity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examination purposes, the claim is interpreted as reading on at least thermoplastic coatings. 
Claims 44 and 48 recites the limitation “the surface layer of silver or aluminum [in one section]…. Is in contact with the surface layer of silver or aluminum [is in contact]” However, claim 44 depends on claim 18, which requires that there is a protective layer comprising plastic material over the coating of silver or aluminum. Therefore, it is unclear how the surface layers can be in contact as claimed.
For examination purposes, the claim is interpreted on reading on structures where the surface layers are connected through plastic protective layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504).  .
As per claims 18, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49, Malcolm teaches: 
A garment having an inner surface and an outer surface (Page 9, Line 23: “There is provided a garment made from a fabric.” As a fabric has two main surfaces, one can be selected to be the inner surface and one can be selected to be the outer surface)
A first ply comprising fabric including threads, filaments or yarns that are each coated with a surface layer of silver or aluminum (Abstract: “A fabric comprising metal-coated fibers…” & Page 3, Line 15 – Page 4, Line 2: “In particular, the metals may be chosen from any combination of the following… Ag… In alternative embodiments, any combination of metals may be chosen from the elements found in… Group III (e.g. B, Al)”)
At least one protective layer over each of said metal-coated threads, filaments or yarns, wherein the at least one outer protective layer comprises plastic (Page 5, Lines 14 – 19: “The metal-coated fibers may comprise further metal or non-metal layers. Typically, a protective film may be applied over the metal coated fibers to increase durability. For example, a plastics or polymer coating may be provided on top of the metal coated fibres such as any good abrasion resistant material.”.)
A second ply adjacent said first ply, said second ply being made of different material than said first ply (Page 7, Line 7 – 18: “The fabric may also comprise an additional layer which may be waterproof or water repellent. This additional layer may be located on top of the metal coated fibers… For example, the additional layer may be any Gore Tex (Trade Mark) expanded PTFE membrane.”)
While Malcolm is silent to the light meshes and the electromagnetic radiation impermeability of the resulting fabric, Malcolm teaches “[t]he metal-coated fiber may be in the form of a woven or non-woven fabric, felt or knit material” (Page 6, Lines 1 – 2). As the purpose of the metal coated fibers of Malcolm is “providing shielding from electromagnetic radiation” (Abstract), one of ordinary skill in the art would expect that the fabric would be woven or knit tightly, which is taught by the instant specification at Page 4, Lines 1 – 3 to result in the fabric being without light meshes as claimed. When the fabric is provides with the light meshes as claimed, it will naturally follow that the surface layer/protective layer of the metal-coated threads, filaments or yarns in each of the sections is in contact with the surface layer/protective layer of the metal-coated threads, filaments or yarns in a second section, as required by claims 44, 45, 48, and 49.
While Malcolm teaches that the metal-coated threads, filaments or yarns contain a protective layer comprising a plastic material, Malcolm does not teach:
Wherein the plastic material comprises conductive material
Foss teaches core-sheath synthetic fibers made of thermoplastic polymers that contain anti-microbial additives, including silver (Abstract). These fabrics are used in some of the same applications as taught by Malcolm, including underwear (Malcolm, Page 10, Lines 4 – 7 & Foss, [0004]), where it is beneficial for garments to have protections against incontinence, including reducing or eliminating the problems caused by the contact of microbes with skin ([0114]). Foss further teaches:
Wherein the plastic material comprises conductive material ([0341] “With this arrangement one or both outer layers may have an anti-microbial agent… If a zeolite of silver particles are used and made this size then substantially every particle of zeolite will have at least a portion exposed by projecting through the outer surface of the layer in which it is embedded.” Silver is conductive and reads on the claimed conductive material.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of Malcolm to contain the anti-microbial silver particles of Foss. One of ordinary skill would have been motivated to make this modification because Foss teaches that these silver particles can provide beneficial anti-microbial properties to clothing [0004]. 
While Malcolm teaches a first and second ply, Malcolm does not teach:
A third ply comprising cloth fabric, wherein the first ply is between the second and third plies. 
‘916 teaches an anti-electromagnetic radiation underwear containing a metallized fiber fabric layer within a three layer structure, wherein the inner and outer layers are cloth layers (Abstract). By providing the metallized fiber fabric layer as a middle layer, the clothing still retains the ability to be comfortable, provide air permeability, and reduce body odors (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabric structure of Malcolm to sandwich the metallized fiber fabric layer between two cloth layers as taught by ‘916 motivated by the desire to predictably improve the comfort of the garment (Abstract). As the cloth layer provides comfort to the garment, it would be obvious to provide the layer over the entire inner surface of the garment as claimed in claim 18.
While Malcolm teaches several clothing applications, including jackets and trousers (Page 10, Lines 4 – 5) which are commonly known to comprise sections connected by seams, Malcolm does not explicitly teach:
Said sections being connected together at a plurality of seams, each of said seams being formed by an edge of a first one of an adjacent pair of said sections and an edge of a second one of the adjacent pair of said sections, said second ply of each of said sections overlapping at said seams between the front side and the rear side
Wherein at least one of said sections includes at least one opening and a respective additional zip fastener enabling access to each of said at least one opening, as required by claim 33
A shielding strip on an inside-facing side of a portion of only one or said adjacent pairs of said sections alongside said zip fastener to cover said zip fastener from an outside and from only one side, said shielding strip including an inner ply comprising fabric including threads, filaments or yarns that are coated with metal to form metal-coated threads, filaments or yarns, said metal-coated threads, filaments or yarns providing shielding from electromagnetic radiation waves as required by claim 43
Dordevic teaches clothing made from material that protects against electromagnetic radiation (Abstract). This clothing includes jackets and trousers (Column 3, Lines 60 – 63). Dordevic teaches that by turning seams of the clothing materials up into each other and sewing them together with stiches, interruptions in the shielding effect can be prevented (Column 3, Lines 18 – 24). As shown in Fig. 1 and 2, for example, several of the embodiments of the clothing of Dordevic have zip fasteners connecting an adjacent pair of sections as claimed. The garment in Fig. 2 contains multiple zip fasteners to provide access to an “opening” (see part 10) as required by claim 33. Dordevic teaches that fasteners of clothing, such as zippers, should be underlaid with an interior border band or flap made of electromagnetic prevention fabric to provide an overlap breadth so as to avoid interruptions of the shielding effect (Column 3, Lines 27 – 35). The trousers of Dordevic contain the claimed upper opening and two lower openings on opposite sides of the upper opening where the upper opening is larger than the lower openings as required by claim 31.
It would have been obvious to one of ordinary skill before the effective filing date of the application to provide a garment with the zip fasteners and sections connected by seams as such a structure is commonly known to be associated with garments. It further would have been obvious to one of ordinary skill in the art to ensure that the seams overlap and that the zippers are provided with underlying shielding strips as claimed, motivated by the desire to predictably avoid interruptions of the electromagnetic shielding effect of the garment (Column 3, Lines 18 – 35). 
As per claim 25, Malcom teaches: 
Wherein color pigments are added to the at least one protective layer to provide said first ply with color (Page 5, Lines 21 – 25: “A colour print may also be provided on top of the metal-coated fibres. The colour print may be for aesthetic appearance.”)
As per claim 28, the claim limitation is simply a formula for measuring the surface resistance of a metal. As Malcolm teaches “According to a first aspect of the present invention there is provided a fabric comprising metal coated fibers…” (Page 2, Lines 8 – 10), and surface resistance is a property that such metal-coated fibers would have, one would be capable of calculating the means of a surface resistance in Ohms of the metal-coated fibers using the claimed formula, as Malcolm teaches all the limitations of claim 28. 
As per claim 29, Malcolm appears silent with respect to the property of surface resistance. Since Malcolm teaches “A fabric comprising metal-coated fibers wherein the metal-coated fibers are capable of providing shielding from electromagnetic radiation” (Abstract), which is the same structure as disclosed by the Applicant, the property of surface resistance is considered to naturally flow from the structure of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present in the invention of the prior art. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP §2112.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Falken (US20150061914).
As per claim 37, the prior art combination teaches a variety of garments, including those that would contain pockets. The prior art combination does not teach:
A pocket outside of said first ply and inward of said second ply such that electromagnetic radiation waves pass through said second ply
Falken teaches a pocket structure for a garment to reflect radio frequency radiation from a radiation device positioned therein (Abstract). Falken further teaches that by providing a pocket structure such as Fig. 4 with a sewn in single layer, where the outer pocket wall is formed of conventional fabric and the inner pocket wall is formed of electromagnetic attenuating fabric ([0025]), storage and operation of a cellular telephone is provided while simultaneously providing a shield from harmful electromagnetic radiation ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide a pocket as taught by Falken in a garment taught by the prior art combination motivated by the desire to predictably provide a garment that protects the user from harmful electromagnetic radiation while simultaneously providing storage and operation of a cellular telephone or other electronic device ([0005]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Carraro (US5658510A).
As per claim 42, the prior art combination teaches that the fibers are coated with a plastic protective layer (Malcolm, Page 5, Lines 14 – 19). The prior art combination does not teach 
The plastic is an elastic plastic.
Carraro teaches inorganic fibers that are coated with a highly flexible, thermoplastic sheath of polyolefinic resin (Abstract, Column 3, Lines 62 – 67). This structure is similar to the structure of the prior art wherein the core fiber contains an inorganic metallic coating and an outer plastic sheath (Malcolm, Page 5, Lines 14 – 19). Carraro teaches the thermoplastic coatings provide protection (Column 2, Lines 9 – 11), which is the same objective as the plastic coatings in Malcolm, which provide the coatings for abrasion resistance (Malcolm, Page 5, Lines 14 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic coatings of Carraro as the abrasion-resistant plastic coating in Malcolm, as Carraro establishes that thermoplastic resins are suitable for protective applications where the core fiber is inorganic (Abstract & Column 2, Lines 9 -11). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. These thermoplastic coatings are interpreted as reading on the claimed “elastic plastic.”

Claims 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Goodwin (US20120042817A1).
As per claims 46 and 50, the prior art combination teaches that the sections of the garments may be connected at seams that are connected by stitches (Dordevic, Column 3, Lines 18 – 24). The prior art combination does not teach:
At least one protective layer of plastic material around said metal-coated threads, filaments or yarns in each of said sections is fused to said at least one protective layer of plastic material around said metal-coated threads, filaments or yarns in another of said sections connected together at the seams
Goodwin teaches a method for joining two panels of fabric to form a seam (Abstract). Goodwin teaches that to provide additional strength to a seam, heat can be applied to the seam to cause fusible threads to melt ([0034]). The protective plastic coatings of the prior art combination are interpreted to be “fusible.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the structure of the prior art combination to fuse the protective layer of plastic coating threads in one section to the protective layer of plastic coating in another section as claimed by applying heat as taught by Goodwin, motivated by the desire to predictably improve the strength of the seam ([0034]).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Rejection of claims 18, 25, 28, 29, 31, 33, 35 – 37, 39, and 41 – 50 under 35 U.S.C. 112(a) for failing to comply with the written description claims.

(3) Response to Argument
1. 35 U.S.C. §112 Rejections
Claim 39
Appellant argues that claim 39 is clear in that the limitation should be interpreted to mean that each thread, filament or yarn has a coating of metal on it, which further limits claim 31 which allows the metal being in a position other than over the thread, filaments or yarns. Examiner respectfully disagrees. The lack of clarity in claim 39 does not involve the redundancy of the language, but rather, because the claim language is that “said metal-coated threads, filaments or yarns are formed with a surface layer of metal over the threads, filaments and yarns” and it is unclear if the surface layer of metal is intended to be a second layer of metal on the threads, or if the surface layer of metal is meant to refer to the metal-coating on the threads, filaments or yarns.

Claim 42
Appellant argues that the term “elastic plastic” is clear in that the definition of “elastic plastic” is any type of plastic that is capable of returning to its original length, shape etc. after being stretched, deformed, compressed, or expanded. Appellant provides the dictionary definition of “elastic,” and states that the limitation obviously has a definition connotation in view of the Examiner’s interpretation of the feature being “at least thermoplastic.” Examiner respectfully disagrees. The fact that the Examiner made an interpretation of “elastic plastic” as reading on at least thermoplastic elastomers does not render the claim definite. The meets and bounds of the claims are still unclear, because it is not clear if the claims would read on any polymers other than thermoplastic polymers, and if so what those polymers would be. The definition provided by Appellant does not help to clarify this indefiniteness because the property of returning to its original length, shape etc. are not commonly associated with plastic materials. Furthermore the dictionary definition does not explain to what extent the material needs to return to its original length or shape (50%?, 100%?) and because the material needs only to be “capable” of returning to its original length or shape, it is not clear what methods may be employed to return the material to its original length or shape (i.e. could the material be subject to heat to return it to its original length of shape?) Because all these issues are not resolved, it is the Examiner’s position that the claim is indefinite.

Claims 44 and 48
Appellant argues that the limitation in claims 44 and 48 that the surface layer of silver or aluminum around said threads, filament or yarns in each of said sections can be in contact with the surface layer of silver or aluminum around said threads, filaments or yarns in another of said sections is definite because at the seams, it is necessary to cut the sections and there will be exposed parts of the surface layer of silver or aluminum. Examiner respectfully disagrees. Claims 18 and 31 require that the seams are formed where the sections overlap at the seams. Therefore, it does not appear that the cut ends of the threads would be in contact with each other, as the layers will overlap, and it is unclear how the claimed layers can be in contact with one another, without having plastic protective layers in between.

35 U.S.C. §103 Rejections
Claim 18
Appellant argues that the prior art is devoid of a teaching to provide metal-coated threads, filaments or yarns knitted or woven to form fabric of a ply without light meshes between the metal-coated threads, filaments or yarns. Furthermore, Appellant argues that there is not identified criticality or even recognition of the size of the meshes in Malcolm relative to the shielding effect. Examiner respectfully disagrees. In the instant specification, the light meshes are reduced by tightly weaving or tightly knitting (Page 4, Lines 1 – 3). The garments of the prior art combination seek to prevent the intrusion of electromagnetic radiation. It would be expected by one of ordinary skill in the art that large meshes in the fabric caused by loose knitting or weaving would not achieve the desired protection against electromagnetic radiation. Therefore, it would have been obvious to one of ordinary skill in the art to knit and/or weave the fabric tightly, which is taught by the instant specification to result in the light mesh size claimed.
Appellant argues that the prior art does not disclose at least one protective layer over each of the metal-coated threads, filaments or yarns and which at least one protective layer comprises plastic material that includes conductive material. Appellant argues that Foss does not disclose a conductive material containing plastic material is over a metal coated thread filament or yarn because in Foss there is a sheet that is coated to form multiple layers. Examiner respectfully disagrees. Foss is not used to teach the coating of the metal-coated fibers with a protective layer. The coating of the fibers with a protective polymeric layer for abrasion resistance is already taught by Malcolm in Page 5, Lines 14 – 19. Foss is used to teach the addition of semi-conductive materials, such as silver in a similar plastic coatings of a textile as those taught by Malcolm motivated by the desire to predictably provide anti-microbial benefits to the resulting fabric.

Claims 28 and 29
Appellant argues that the claimed formula of claim 28 provides a garment in which a surface resistance of this fabric complying with this formula exceeds no more than 2 Ohms so that sufficient shielding is guaranteed, without any unnecessary over-thickening of the layer. Appellant argues that by adhering to the formula, a garment is optimal to achieve a shielding effect without waste. Appellant further argues that the embodiment of the invention set forth in claim 28 is a garment having conduction behavior of the metal surface layer based on a surface resistance determined according to a specific formula which takes into account variables or characteristics that are not believed to have been previously considered in combination when providing a garment with shielding properties. Examiner respectfully disagrees. As an initial point, Examiner notes that none of the variables in claim 28 are provided with a numerical limitation. Therefore, Examiner assumes that the mention of 2 Ohms is brought in from claim 29 and that both claims are being argued. If the 2 Ohm is a requirement of claim 28, it is unclear what further limitation would be provided by claim 29. Examiner further notes that claim 28 provides a relationship between surface resistance and the resistance per metal length of one of the metal-coated threads, the distance between an adjacent pair of threads, the outside diameter without a protective layer and the thickness of the surface layer of metal on the threads. All of these variables would be present in the fabric of the prior art, and therefore, one of ordinary skill in the art would be able to calculate the surface resistance based on the claimed formula. With respect to the argument that the characteristics have not been previously considered for garments, Examiner notes that a new property does not render an old composition patentably new, and that the identification and characterization of a prior art material does not make it novel (See MPEP 2112.I). Regarding the limitation of claim 29 wherein the surface resistance is less than 2 Ohms, Examiner notes that the limitation is considered to naturally flow from the structure of the prior art combination, which is substantially identical to that of the claims and therefore the surface resistance would be expected to fall within the range in the claim, absent evidence otherwise.

Claim 31
Appellant argues that the prior art is devoid of a teaching to provide metal-coated threads, filaments or yarns knitted or woven to form fabric of a ply with almost zero light meshes between the metal-coated threads, filaments or yarns. Furthermore, Appellant argues that there is not identified criticality or even recognition of the size of the meshes in Malcolm relative to the shielding effect. Examiner respectfully disagrees. In the instant specification, the light meshes are reduced by tightly weaving or tightly knitting (Page 4, Lines 1 – 3). The garments of the prior art combination seek to prevent the intrusion of electromagnetic radiation. It would be expected by one of ordinary skill in the art that large meshes in the fabric caused by loose knitting or weaving would not achieve the desired protection against electromagnetic radiation. Therefore it would have been obvious to one of ordinary skill in the art to knit and/or weave the fabric tightly, which is taught by the instant specification, to result in the light mesh size claimed.
Appellant argues that the prior art does not disclose at least one protective layer over each of the metal-coated threads, filaments or yarns and which at least one protective layer comprises plastic material that includes conductive material. Appellant argues that Foss does not disclose a conductive material containing plastic material is over a metal coated thread filament or yarn because in Foss, there is a sheet that is coated to form multiple layers. Examiner respectfully disagrees. Foss is not used to teach the coating of the metal-coated fibers with a protective layer. The coating of the fibers with a protective polymeric layer for abrasion resistance is already taught by Malcolm in Page 5, Lines 14 – 19. Foss is used to teach the addition of semi-conductive materials, such as silver in a similar plastic coatings of a textile as that as Malcolm motivated by the desire to predictably provide anti-microbial benefits to the resulting fabric.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.N.C./
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789  
                                                                                                                                                                                                      /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.